DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020, 01/23/2020 and 10/10/2019 was filed after and on the mailing date of the application on 10/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 10 and 30 are objected to because of the following informalities:  claim 10 lines 1-2 recite, “a vaporization chamber,” claim should be amended to recite –[[a]]the vaporization chamber--. Claim 10 lines 1-2 have the same issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [US 2018/0132525] in view of Monsees et al. [US 2018/0070644].
Regarding claim 1, Patil discloses an aerosol delivery device comprising: a control device (fig. 2; 72) that includes an outer housing (fig. 2; 22) defining an outer wall (wall of 22) and having a proximal end (fig. 2; side of 72 that connects to 70) and a distal end (fig. 2; side of 72 where 700 is), the proximal end (side of 72 that connects to 70) of the control device (72) defining a receiving chamber (fig. 2; opening of 72 that receives 74), the control device (72) further including a power source (fig. 2; 1) and a control component (fig. 2; 212); and a cartridge (fig. 2; 70, 74) that includes a mouthpiece (fig. 2; 180), a tank (fig. 2; 6), a heating assembly (fig. 2; 14, 28), and a bottom cap (fig. 3a; 300), the mouthpiece (180) having a proximal end (fig. 2; area of 180 that comprises 9) and a distal end (fig. 2; opposite end of 9), the proximal end (area of 180 that comprises 9) of the mouthpiece (180) having an exit portal (9) defined therethrough, the tank (6) defining a proximal end (fig. 2; top of 6) and a distal end (fig. 2; bottom of 6) and being configured to contain a storage medium (fig. 2; 210), and the bottom cap (300) being configured to engage the distal end (bottom of 6) of the tank (6), wherein the cartridge (70, 74) is configured to be removably coupled with the receiving chamber (opening of 72 that receives 74) of the control device (72), wherein the heating assembly (fig. 2; 14, 28) defines a vaporization chamber (fig. 2; 21) and is configured to heat the storage medium (210) to generate an aerosol, wherein an inlet airflow (fig. 1; 404) is defined by a gap (fig. 1; size of 404) between the cartridge (70) and the control device (72), wherein an aerosol path (fig. 2; space above 14, 28 inside of 21) is defined through the tank (6) and the exit portal (9) of the mouthpiece (180), and wherein the gap (size of 404) originates at an interface (interface of 74) between an outer peripheral surface (a surface of 180) the mouthpiece (180) and the control device (72).
Regarding claim 13, Patil discloses wherein the tank (6) further defines a reservoir cavity (space inside of 6) configured to hold the storage medium (210).
	Regarding claims 1 and 13, Patil does not disclose a liquid composition [claims 1 and 13], the mouthpiece being configured to engage the proximal end of the tank [claim 1].
Regarding claims 1 and 13, Monsees teaches a liquid composition (Par [0217]; sentences 3-5), the mouthpiece (fig. 7b; 31) being configured to engage the proximal end (fig. 7b; end of 46) of the tank (fig. 7a; 30).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a liquid composition, the mouthpiece being configured to engage the proximal end of the tank as suggested by Monsees for the benefit of providing improved structural integrity once an e-cig is assembled and a pleasurable smoking experience.

	Regarding claim 10, Patil modified by Monsees has been discussed above. Patil discloses wherein the cartridge (70) further defines a vaporization chamber (21) defined by the bottom cap (300) and heating assembly (14, 28).

Regarding claim 11, Patil modified by Monsees has been discussed above. Patil discloses wherein the aerosol path (space above 14, 28 inside of 21) originates at the vaporization chamber (21).

Regarding claim 12, Patil modified by Monsees has been discussed above. Patil discloses wherein inlet air (fig. 1; air entering from 404) entering the vaporization chamber (21, moving vertically) impinges on the heating member (14, 28, arranged horizontally) substantially perpendicularly thereto and spreads out (once air from 404 travels up 21, it spread out once it abuts and mixes with the vaporized solution) substantially horizontally.

Regarding claim 18, Patil modified by Monsees has been discussed above. Patil discloses wherein the aerosol path (space above 14, 28 inside of 21) is further defined through an upper aerosol channel insert (fig. 2; 93) located between the tank (6) and the exit portal (9) of the mouthpiece (180).

Regarding claim 21, Patil modified by Monsees has been discussed above. Patil discloses wherein the control device (72) includes a pressure sensor (fig. 2; 16), and wherein the cartridge (70) and the control device (72) include a pressure path (path that 16 senses negative pressure, see Par [0072]) configured to signal a negative pressure (see Par [0072]) to the pressure sensor (16).

Claims 2-5, 7, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [US 2018/0132525] and Monsees et al. [US 2018/0070644] as applied to claim 1 above, and further in view of CN 107890142.
Regarding claims 2-5, Patil and Monsees disclose all the claim limitations except wherein the interface is located proximate an outer peripheral surface of the mouthpiece and a top edge of the outer wall of the housing [claim 2]; wherein the inlet airflow enters the cartridge through a single inlet channel located in an approximate center of a bottom surface of the bottom cap [claim 3]; wherein the inlet channel located in the bottom cap has a nozzle-like shape [claim 4]; wherein the gap between the cartridge and the control device is established by a plurality of protuberances located on the control device [claim 5].
Regarding claims 2-5, CN ‘142 teaches the interface (fig. 3; space between 10 and 20) is located proximate an outer peripheral surface (fig. 3; downward surface that is close to 20) of the mouthpiece (fig. 1; top slanted section of 10) and a top edge (fig. 3; top edge of 20) of the outer wall (fig. 3; wall of 20) of the housing (fig. 3; 20); the inlet airflow (fig. 2; 400) enters the cartridge (fig. 4; 100) through a single inlet channel (fig. 5; 311) located in an approximate center of a bottom surface (fig. 7; bottom surface of 70) of the bottom cap (fig. 7; 31, 70); the inlet channel (311) located in the bottom cap (31, 70) has a nozzle-like shape (fig. 2; 311 is tapered inward as the arrows go upward); wherein the gap (fig. space of 400) between the cartridge (100) and the control device (200) is established by a plurality of protuberances (fig. 2; protrusions around 60) located on the control device (200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the interface being located proximate an outer peripheral surface of the mouthpiece and a top edge of the outer wall of the housing, the inlet airflow enters the cartridge through a single inlet channel located in an approximate center of a bottom surface of the bottom cap, the inlet channel located in the bottom cap having a nozzle-like shape and the gap between the cartridge and the control device being established by a plurality of protuberances located on the control device as suggested by CN ‘142 for the benefit having optimum air circulation throughout an e-cig in order for the user to have a desirable smoking experience.

Regarding claim 7, Patil and Monsees disclose all the claim limitations except wherein the gap between the cartridge and the control device is established between the outer housing and upper frame of the control device and the mouthpiece, tank, and bottom cap of the cartridge.
However CN ‘142 teaches the gap (space of 400) between the cartridge (100) and the control device (200) is established between the outer housing (fig. 6; 20) and upper frame (fig. 6; 40) of the control device (200) and the mouthpiece (top slanted section of 10), tank (fig. 1; section above 313), and bottom cap (31, 70) of the cartridge (100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the gap between the cartridge and the control device is established between the outer housing and upper frame of the control device and the mouthpiece, tank, and bottom cap of the cartridge as suggested by CN ‘142 for the benefit of having better assembling procedures for creating a simple airflow path between parts of an e-cig in order to have improved airflow.

Regarding claims 19 and 20, Patil and Monsees disclose all the claim limitations except wherein the bottom cap of the cartridge includes a pair of inserts comprising a ferromagnetic metal material [claim 19]; wherein an upper frame of the control device includes a pair of magnets configured to substantially align with the pair of metal inserts of the cartridge [claim 20].
Regarding claims 19 and 20, CN ‘142 teaches the bottom cap (31, 70) of the cartridge (100) includes a pair of inserts (fig. 5; 50) comprising a magnetic material (50 is a magnet, see CN’ 142 translation); an upper frame (fig. 6; 40) of the control device (200) includes a pair of magnets (fig. 6; 80) configured to substantially align with the pair of magnets (50) of the cartridge (100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the bottom cap of the cartridge includes a pair of inserts comprising a ferromagnetic metal material and an upper frame of the control device includes a pair of magnets configured to substantially align with the pair of metal inserts of the cartridge as suggested by CN ‘142 for the benefit of providing improved mechanical retention strength of a cartridge and power component once assembled.

Regarding claims 22, Patil and Monsees disclose all the claim limitations except wherein the pressure path is defined at least in part by an offset pressure channel defined in the bottom cap of the cartridge.
However CN ‘142 teaches wherein the pressure path (fig. 2; arrows leading to 300) is defined at least in part by an offset pressure channel (fig. 2; 2112) defined in the upper frame (40) of the control device (200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of CN ‘142 and construct the pressure In re Einstein, 8 USPQ 167, and also for the benefit of providing optimum pressure readings during operation.

Regarding claims 23, Patil and Monsees disclose all the claim limitations except wherein the pressure path is defined at least in part by a corresponding channel in an upper frame seal of the control device.
However CN ‘142 teaches wherein the pressure path (fig. 2; arrows leading to 300) is defined at least in part by a corresponding channel (fig. 2; 2112) defined in an upper frame seal (fig. 8; 211) of the control device (200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the pressure path is defined at least in part by a corresponding channel in an upper frame seal of the control device as suggested by CN ‘142 for the benefit of providing optimum pressure readings during operation.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [US 2018/0132525] and Monsees et al. [US 2018/0070644] as applied to claim 1 above, and further in view of Mironov [US 10,015,990].
Patil and Monsees disclose all the claim limitations except wherein the heating assembly comprises a flat heating member and a liquid transport element, and wherein the flat heating member and the liquid transport element are installed in a curved orientation.
22 and 36 are round).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the heating assembly comprises a flat heating member and a liquid transport element, and wherein the flat heating member and the liquid transport element are installed in a curved orientation as suggested by Mironov for the benefit improving the flexibility of a heater in order to have a compact heating assembly that can vaporize a tobacco medium at incredible rates. 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [US 2018/0132525], Monsees et al. [US 2018/0070644] and CN 107890142 as applied to claim 2 above, and further in view of Mishra et al. [US 2020/0077702].
Regarding claims 25 and 26, Patil, Monsees and CN ‘142 disclose all the claim limitations except wherein the top edge of the outer wall of the housing defines an opening that is greater in size than the outer peripheral surface of the mouthpiece such that a maximum perimeter of the cartridge is wholly received within the receiving chamber [claim 25]; wherein when coupled to the control device, a portion of the mouthpiece extends below the top edge of the outer wall of the housing and into the receiving chamber [claim 26].
Regarding claims 25 and 26, Mishra teaches wherein the top edge (fig. 3; top edge of 6b) of the outer wall (wall of 6b) of the housing (6b) defines an opening (fig. 3; opening of 6b that receives 8) that is greater in size than the outer peripheral surface (fig. 3; outer surface of 8) of the mouthpiece (8) such that a maximum perimeter (fig. 3; widest section of 104) of the cartridge (104) is wholly received within the receiving chamber (fig. 3; inside area of 6b); when coupled to the housing (6b), a portion of the top edge of 6b) of the outer wall (wall of 6b) of the housing (6b) and into the receiving chamber (inside area of 6b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the top edge of the outer wall of the housing defines an opening that is greater in size than the outer peripheral surface of the mouthpiece such that a maximum perimeter of the cartridge is wholly received within the receiving chamber and when coupled to the control device, a portion of the mouthpiece extends below the top edge of the outer wall of the housing and into the receiving chamber as suggested by Mishra for the benefit of providing improved mechanical strength in order for the device parts to stay assembled.

Claims 27, 28, 30, 31, 33, 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu [US 10,779,575] in view of CN 107890142.
Regarding claim 27, Qiu discloses a cartridge for use with an aerosol delivery device, the cartridge comprising: a mouthpiece (fig. 1; 10, 20) having a proximal end (fig. 1; top of 10) and a distal end (fig. 2; bottom of 21), the proximal end (top of 10) having an exit portal (fig. 1; top opening of 10) defined therethrough; a tank (fig. 2; 23, 47, 33, 37) having a proximal end (fig. 2; 23 end) and a distal end (fig. 2; 37 end) and being configured to contain a liquid composition (fig. 2; liquid within 35) therein; a heating assembly (fig. 2; 45) defining a vaporization chamber (area inside of 45) configured to heat the liquid composition (liquid within 35) to generate an aerosol (fig. 2; substance that comes out of 21); a reservoir cavity (fig. 2; 35) configured to hold the liquid composition (liquid within 35); and a bottom cap (fig. 2; 37), wherein the mouthpiece (10, 20) is configured to engage the proximal end (fig. 2; 21 engages 23 end) of the tank (23, 47, 33, 37) and the bottom cap (37) is configured to engage the distal end (37 end) of the tank (23, 47, 33, 37), wherein an aerosol path (fig. 2; path of the arrows after leaving 45) is defined through the tank (23, 47, 33, 37) and the exit portal (top opening of 10) of the mouthpiece (10, path of the arrows after leaving 45) is defined by a pair of flow tubes (fig. 2; 39) located in the tank (23, 47, 33, 37), and wherein at least a portion of the flow tubes (39) are located on opposite sides (fig. 2; left and right side) of the reservoir cavity (35).
Regarding claims 27 and 28, Qiu does not disclose wherein an inlet airflow enters the cartridge through a single inlet channel located in an approximate center of a bottom surface of the bottom cap [claim 27]; wherein the inlet channel located in the bottom cap has a nozzle-like shape [claim 28].
Regarding claims 27 and 28, CN ‘142 teaches an inlet airflow (flow of 400) enters the cartridge (fig. 2; 100) through a single inlet channel (311) located in an approximate center (see fig. 5) of a bottom surface (bottom surface of 31, 70) of the bottom cap (31, 70); the inlet channel (311) located in the bottom cap (31, 70) has a nozzle-like shape (fig. 2; 311 is tapered inward as the arrows go upward).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an inlet airflow enters the cartridge through a single inlet channel located in an approximate center of a bottom surface of the bottom cap as suggested by CN ‘142 for the benefit having optimum air circulation throughout an e-cig in order for the user to have a desirable smoking experience.

Regarding claim 30, Qiu modified by CN ‘142 has been discussed above. Qiu discloses wherein the cartridge (100) further defines a vaporization chamber (area inside of 45) defined by the bottom cap (37) and heating assembly (45).

Regarding claim 31, Qiu modified by CN ‘142 has been discussed above. Qiu discloses wherein the aerosol path (path of the arrows after leaving 45) originates at the vaporization chamber (area inside of 45).

top of 35) and an open distal end (fig. 2; 451 is an opening to 35, bottom of 35).

Regarding claim 34, Qiu modified by CN ‘142 has been discussed above. Qiu discloses wherein the open distal end (bottom of 35, through 451) of the reservoir cavity (35) is sealed at least in part by a separate base member (fig. 2; 371 or 373).

Regarding claim 36, Qiu modified by CN ‘142 has been discussed above. Qiu discloses wherein the aerosol path (path of the arrows after leaving 45) is further defined through an upper aerosol channel insert (23) located between the tank (23, 33, 47, 37) and the exit portal of the mouthpiece (top opening of 10).

Regarding claim 37, Qiu discloses all the claim limitations except wherein the bottom cap includes a pair of inserts comprising a ferromagnetic metal material.
However CN ‘142 teaches wherein the bottom cap (40) includes a pair of inserts (50) comprising a magnetic material (50 are magnets).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of CN ‘142 and construct the bottom cap including a pair of inserts comprising a ferromagnetic metal material for the benefit of providing improved mechanical retention strength of a cartridge and power component once assembled.

Regarding claims 38, Qiu discloses all the claim limitations except wherein the pressure path is defined at least in part by an offset pressure channel defined in the bottom cap of the cartridge.
arrows leading to 300) is defined at least in part by an offset pressure channel (fig. 2; 2112) defined in the upper frame (40) of the control device (200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of CN ‘142 and construct the pressure path is defined at least in part by an offset pressure channel defined in the bottom cap of the cartridge instead of the upper frame of the control device since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit of providing optimum pressure readings during operation.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu [US 10,779,575] and CN 107890142 as applied to claim 27 above, and further in view of Mironov [US 10,015,990].
Qiu and CN ‘142 disclose all the claim limitations except wherein the heating assembly comprises a flat heating member and a liquid transport element, and wherein the flat heating member and the liquid transport element are installed in a curved orientation.
However Mironov teaches the heating assembly (fig. 3; 30) comprises a flat heating member (fig. 3; 32, 36) and a liquid transport element (fig. 3; 22), and wherein the flat heating member (32, 36) and the liquid transport element (22) are installed in a curved orientation (22 and 36 are round).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the heating assembly comprises a flat heating member and a liquid transport element, and wherein the flat heating member and the liquid transport element are installed in a curved orientation as suggested by Mironov for the benefit improving the flexibility of a heater in order to have a compact heating assembly that can vaporize a tobacco medium at incredible rates. 

Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu [US 10,779,575] and CN 107890142 as applied to claims 30 and 34 above, and further in view of Qiu [US 2018/0213845].
Regarding claim 32, Qiu ‘575 and CN ‘142 discloses all the claim limitations except wherein inlet air entering the vaporization chamber impinges on the heating member substantially perpendicularly thereto and spreads out substantially horizontally.
However Qiu ‘845 teaches inlet air (fig. 3; air entering 150) entering the vaporization chamber (fig. 3; 163) impinges on the heating member (fig. 3; 157) substantially perpendicularly thereto (air coming into 163 is vertical and 157 is horizontal) and spreads out substantially horizontally (air coming into 163 moves horizontally to mix with vaporized aerosol then goes through 1173).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate inlet air entering the vaporization chamber impinges on the heating member substantially perpendicularly thereto and spreads out substantially horizontally as suggested by Qiu ‘845 for the benefit of having improved air vents throughout an e-cig to allow an user to have maximum pleasure while smoking.

Regarding claim 35, Qiu ‘575 and CN ‘142 disclose (Qiu ‘575) liquid flow passages (451).
 Qiu ‘575 and CN ‘142 does not disclose wherein the base member includes a plurality of slots.
However Qiu ‘845 teaches does not disclose wherein the base member (fig. 3; 155) includes a plurality of slots (fig. 3; 1551).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate does not disclose wherein the base member includes .

Allowable Subject Matter
Claims 6, 8, 14-17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARCUS E HARCUM/               Examiner, Art Unit 2831